DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge et al. US 2010/0222902 A1, published 09/02/2010, hereinafter “Eldridge” in view of YouTube - O’Reilly Video Training “Outlook 2010 Tutorial – The New Interface Views and Ribbons, 01/09/2011, hereinafter “O’Reilly”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1, 13 and 19:
Eldridge discloses a system for developing industrial applications ([0083] - A "configurator" apparatus according to the invention can be used to model and define control algorithms for process control, environmental control, industrial and other control systems.), comprising: 
a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components ([0012] – general purpose computers running software that permit an engineer or operator to graphically model a device, process or system and the desired strategy for controlling it), the executable components comprising: 
a user interface component configured to render an industrial integrated development environment (IDE) development interface and to receive, via interaction with the development interface, industrial design input that defines aspects of an industrial automation project (Fig. 120, [1979]-[2003] - n IDA editor runs in a generic editor frame composed of six major GUI components: Menu bar; Toolbars; A tabbed editor window, or view; A tabbed tree control; Palette(s); Output/message window.), wherein the development interface comprises 
one or more workspace canvases configured to facilitate development of a selected aspect of the industrial automation project (Fig. 120 reference character 3, [1985]-[1992] - tabbed editor window allows the user to create 
visibility icons corresponding to respective panels available to be invoked on the development interface ([1979] - GUI components are able to be toggled on/off by the user, making the appropriate menu selection to hide the panel); and 
a project generation component configured to generate system project data based on the industrial design input a project generation component configured to generate system project data based on the industrial design input ([0253] - editors are used by the implementation creator to create/generate and maintain standard control scheme definition objects distributed with the implementation and by users to create/generate their own plant control schemes; [1256] - allowing new Blocks to be added by dragging and dropping from a palette of available Blocks and positioning and connecting Blocks through mouse actions; paragraphs [1975]-[1977] - allows the developer to create a graphical editor in which objects are created/generated via drag/drop from the System Tree, and connected by dragging one or more depictions of objects to a target object), 
wherein 

the respective panels are designated to one of the left global panel area, the right global panel area, or the bottom global panel area (Fig. 120, reference characters 4, 5, 6; [1999]-[2003]), and 
the user interface component is further configured to, in response to selection of a visibility icon, of the visibility icons, toggle a visibility of a panel corresponding to the visibility icon in one of the left global panel area, the right global panel area, or the bottom global panel area ([1979] - GUI components are able to be toggled on/off by the user; [1997] The entire tabbed tree control can be hidden from view by choosing the appropriate menu selection, or by right clicking on the tree control (somewhere off the tree nodes themselves) and selecting "Hide"; [2000] - The entire palette control can be hidden from view by making the appropriate menu selection, or by right clicking on the palette (not on a palette item) and selecting "Hide"; [2002] - The entire output window can be hidden from view by making the appropriate menu selection, or by right clicking on the output window and selecting "Hide").
Eldridge does not explicitly teach a global panel control bar comprising visibility icons corresponding to respective panels available to be invoked on the development interface.

Since both Eldridge and O’Reilly are directed to user interfaces with multiple panels and allow for control of screen real estate using visibility controls it would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have combined the visibility icons of O’Reilly with the interface of Eldridge to provide a central location for control of the various panels for quick and efficient customization and control of the panels.

Claim 5:
Eldridge in view of O’Reilly teaches wherein the visibility icons are segregated on the global panel control bar into groups corresponding to the left global panel area, the right global panel area, and the bottom global panel area, and the visibility icon is assigned to one of the groups according to which of the left global panel area, the right global panel area, or the bottom global panel area will render the panel (O’Reilly; Time 1:00 - 2:35, 

Claim 9 and 18:
Eldridge in view of O’Reilly teaches wherein the visibility icons are first visibility icons, and the user interface component is further configured to, in response to invoking a development task on a workspace canvas, of the one or more workspace canvases, render one or more second visibility icons on the workspace canvas that control visibility of respective one or more content panels that are relevant to the development task ([1992] While an editor is active, the user creates, modifies and deletes configuration components using that editor as a configuration tool. Each editor provides unique mechanisms, or methods, allowing the user to interact with configuration components in ways unique to that editor. When an editor becomes the current editor, menu and toolbar selections unique to that editor are merged with those of the main application's in order to present a cohesive set of menus and toolbars to the user).

Claim 10:
 	Eldridge in view of O’Reilly teaches wherein the one or more workspace canvases comprise multiple tabbed canvases, and the user interface component is further configured to arrange the multiple canvases, 

Claim 12:
Eldridge in view of O’Reilly teaches wherein the panel is at least one of an explorer panel that facilitates browsing of aspects of the industrial automation project ([1994] - The tree control (depicted as GUI component 4 in FIG. 120) allows the user to quickly navigate to various portions of the configuration), a properties panel that renders property information for a selected element within the one or more workspace canvases, an online panel that renders communication statistics for the system, a cross reference panel that renders cross reference information for a selected element within the one or more workspace canvases, an output panel that renders output statistics ([2002] The output window (depicted as GUI component 6 in FIG. 120) allows the user to view messages associated with various processes that are meant to be informative, and let the user know about the state of certain operations as they are performed), an errors panel that renders development or runtime errors, or a toolbox panel that renders selectable editing tools.


Claims 2-4, 7, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge in view of O’Reilly in view of Edwards et al. US 2013/0093793 A1, published 04/18/2013, hereinafter “Edwards”.

Claim 2, 14 and 20: 
Eldridge in view of O’Reilly teaches visibility icons to control panels.  Eldridge in view of O’Reilly does not teach wherein the respective panels comprise controls that allow the panels to be individually configured as one of a pinned panel or an overlay panel, and the user interface component is further configured to: in response to the selection of the visibility icon and a determination that the corresponding panel is a pinned panel, render the corresponding panel as being pinned to a background of the development interface, and in response to the selection of the visibility icon and a determination that the corresponding panel is an overlay panel, render the corresponding global panel as an overlay.
Edwards is directed to a user interface with multiple panels.  Edwards teaches respective panels comprise controls that allow the panels to be individually configured as one of a pinned panel or an overlay panel, and the user interface component is further configured to: in response to the selection of the visibility icon and a determination that the corresponding panel is a pinned panel, render the corresponding panel as being pinned to a 
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention to have combined the pinning or overlaying of Edwards with the interface of Eldridge and O’Reilly to provide a customized view and layout of information. 

Claim 3 and 15:
Eldridge in view of O’Reilly and Edwards teaches wherein rendering a pinned panel in one of the left global panel area, the right global panel area, or the bottom global panel area causes the one or more workspace canvases to resize to accommodate placement of the pinned panel, and rendering an overlay panel in one of the left global panel area, the right global panel area, or the bottom global panel area causes the overlay panel to be rendered over a portion of the one or more workspace canvases (O’Reilly; Time 1:00 - 

Claim 4: 
Eldridge in view of O’Reilly and Edwards teaches wherein rendering an overlay panel in one of the left global panel area, the right global panel area, or the bottom global panel area in which a pinned panel is visible causes the overlay panel to be rendered over at least a portion of the pinned panel (Edwards; Fig 4-10).

Claim 7 and 16: 
Eldridge in view of O’Reilly and Edwards teaches wherein the user interface component is further configured to render multiple pinned panels in a same global panel area in a vertically stacked arrangement, and the same global panel area is one of the left global panel area, the right global panel area, or the bottom global panel area (Edwards; Fig. 4-10).





Claims 6, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge in view of O’Reilly in view of Edwards in view of Sheive et al. US 2014/0047413 A1, published 02/13/2014, hereinafter “Sheive”.

Claim 6: 
Eldridge in view of O’Reilly and Edwards teaches visibility icons corresponding to a left, right and bottom global panel areas.  Eldridge in view of O’Reilly and Edwards does not teach wherein the user interface component is further configured to, in response to receipt of input data indicative of a dragging of a visibility icon, of the visibility icons, from the global panel control bar to one of the left global panel area, the right global panel area, or the bottom global panel area, render a panel corresponding to the visibility icon on the one of the left global panel area, the right global panel area, or the bottom global panel area as a pinned panel.
Sheive discloses a user interface with multiple panels for use in an IDE application.  Sheive teaches dragging of a visibility icon (title bar) to a particular area and in response pinning the panel to the corresponding area ([0128] - subwindows can also be docked with other subwindows by dragging the title bar of one subwindow onto the top bar of another subwindow. When docked, the subwindows will stack themselves vertically 
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention to have combined the dragging to pin as disclosed in Sheive with the system of Eldridge in view of O’Reilly and Edwards to provide for quick selection and identification of panels that should be rendered and pinned.

Claim 8 and 17: 
Eldridge in view of O’Reilly and Edwards teaches the limitations of claim 2.  Eldridge in view of O’Reilly and Edwards does not teach wherein the user interface component is further configured to, in response to receipt of an instruction to collapse one of the multiple pinned panels, collapse the one of the multiple pinned panels vertically.  
Sheive discloses a user interface with multiple panels for use in an IDE application.  Sheive teaches in response to receipt of an instruction to collapse one of the multiple pinned panels, collapse the one of the multiple pinned panels vertically (Fig. 5, [0170] – collapsed moddables windows 510).  
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention to have combined the dragging .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge in view of O’Reilly in view of Erich Styger Go, multiply and detach: Multiple Screens with Eclipse, 02/29/2012, hereinafter “Styger”.

Claim 11: 
Eldridge in view of O’Reilly teaches a tabbed canvas.  Eldridge in view of O’Reilly does not teach, wherein the user interface is further configured to extend the development interface across multiple display devices to yield multiple instance of the development interface, and to distribute the multiple tabbed interfaces across the multiple instances.
Styger teaches a multi-monitor experience in an IDE.  Styger teaches wherein the user interface is further configured to extend the development interface across multiple display devices to yield multiple instance of the development interface, and to distribute the multiple tabbed interfaces across the multiple instances (pages 1-4).
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to combine the multiple tabbed interfaces across multiple instances of Styger with the system of Eldridge .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/ANDREA N LONG/Primary Examiner, Art Unit 2175